


Exhibit 10.3

 

I.A. Partners K.K.

 

& American Home Assurance Company

 

Part 1: Agency consignment contract for insurance against loss

 

Types of consignment insurance

 

Consignment insurance type

Consignment insurance

1

Fire insurance

11

Windstorm insurance

2

Automobile insurance

12

Machinery Breakdown Insurance

3

Accident insurance

13

Glass Insurance

4

Constructions Insurance

14

Labor disaster liability insurance

5

Theft insurance

15

Expense/Profit insurance

6

Warranty insurance

16

Warranty

7

Property insurance

17

Transport insurance

8

Liability insurance

18

Maritime insurance (hull insurance)

9

Aviation insurance

19

Maritime insurance (cargo insurance)

10

Credit insurance

 

 

P.4

 

Article 8 (agency commission due date)

 

Monthly payment of agency commission should be made before the end of the
following month accounted for.

 

2. Post-factum agency commission should be paid within 3 months from the end of
business year.

 

3. If this contract becomes complete or cancelled, unpaid agency commission
should be paid within 3 months from the date of completion or cancellation date.

 

Article 9 (agency commission rules)

 

The company sets an agency consignment rules on the items in the contract, and
reports the agency before the beginning date of the insurance contract.

 

2. The company is able to change the agency consignment rules by reporting the
agencies in advance for certified cases such as, addition of insurance types or
any movement in economical situation.

 

3. The company is able to set different agency consignment rules according to
the agency and insurance types.

 

1

--------------------------------------------------------------------------------




Article 10 (agency commission reduction)

 

The company can reduce the agency commission or agency commission rate, if the
agency concludes the insurance contracts in special cases approved by the
company or if the company certifies that it is unsuitable to calculate agency
commission rates based on the agency consignment rules.

 

2. If the agencies does not execute commission business themselves, and is
acknowledged that it is unsuitable to calculate agency commission rates based on
the agency consignment rules, and the company is able to reduce the agency
commission rate.

 

3. If the agency violates this contract, the company is able to reduce or refuse
to pay the agency commission for a fixed period. However, this item does not
apply if it is to be punished based on article 35.

 

Article 11 (reversal of agency commission)

 

If agency returns all or part of the premiums to the insurance contractor due to
changes in conditions or cancellation, based on agency consignment rules, it is
necessary to make reversals to the company based on the total amount of agency
commission.

 

2. Even if the agency manages transfer contracts, if agency returns all or part
of the premiums to the insurance contractor due to change in conditions or
cancellation, based on the agency consignment rules, it is necessary to make
reversals to the company based on the total amount of agency commission.

 

3. After the completion or cancellation of this contract, it is not possible to
avoid the duty, even if it is applicable to the previous 2 items.

 

Article 12 (management of transfer contracts)

 

If agencies are to handle transfer contracts, agency commission is decided based
on agency consignment rules against the income premium collected by the company
or agency after transfer.

 

Article 13 (management of expenses and such)

 

Excluding the items below, expenses related to commission business will be paid
by the agency.

 

 

(1)

Revenue stamp fee of the premium receipt due to commission business.

 

 

(2)

Stamp fee for sending surety bond. However, it is usually limited for the fee of
1st class mail.

 

 

(3)

Transfer fee for executing premium settlement in article 19.

 

 

(4)

Others acknowledged by the company as “necessary”.

 

2

--------------------------------------------------------------------------------




Article 14 (method of information processing)

 

When processing commission business, agencies are to follow the statements by
this contract, and also the information processing rules set by the company.

 

Article 15 (report on insurance contract)

 

Agencies should immediately report conclusions and changes in insurance
contracts, and upon receiving cancellation request via methods such as written
document or electric mails set by the company. However, upon receiving
cooling-off request from the insurance contractor, it is necessary to tell the
contractor to report directly to the company via written document.

 

Article 16 (premium receipt)

 

Agencies, upon conclusion of insurance contract, should receipt the total amount
at the same time through a method set by the company. However, if other methods
of payment exist for a particular insurance contract, follow the rule.

 

2. For insurance contracts handled by the agency, the company can directly
receipt premiums from the insurance contractor based on receipt methods set by
the company.

 

3. Also, as a general rule, all expenses that occurred from the company for
directly receipting the premium from the contractor are paid by the agencies.

 

4. Agencies should not divert the receipted premiums for other purposes.

 

5. The term “diversion” defined in this contract not only refers to consumption
by self or non-self, but violating the safekeeping methods of premium defined in
items 1 through 6 in article 18, and items 9 or 12.

 

Article 17 (management of premium receipts and such)

 

Upon receipting premiums, the agencies should issue premium receipts set by the
company through other methods set by the company to the insurance contractor.

 

2. Agencies should only issue surety bond or premium receipts to the insurance
contractor after receipting premium based on article 16 item 1. However, the
issuing of surety bond for transport insurance and cargo insurance contracts,
which the company certifies them to receipt the premium from the insurance
contractor by totaling-up a fixed period, are subject to exception.

 

Article 18 (safekeeping of premiums)

 

Agencies should clearly distinguish the premium from its own assets, and keep
them in a secure place.

 

3

--------------------------------------------------------------------------------




2. Upon receipting premiums, agencies should settle up to the company without
delay, and that this should be deposited to bank accounts which are specifically
for premiums such as Postal Savings and such without delay. (“premium saving
account” from below onwards).

 

3. According to the rules from the previous items, when setting up a premium
saving account for saving the premiums that were receipt for the company,
agencies should follow the rules set by company. Also, report the saving account
symbol and number to the company using a form provided by the company, and get
an approval from the company.

 

4. If the premium saving account is changed or discontinued, report the saving
account symbol and number to the company immediately using a form provided by
the company, and get an approval from the company.

 

5. The name of the premium saving account for the company will be as follows.

 

 

(1)

Print “American Home Assurance Company Agency” in the agency name column.

 

 

(2)

If an agency has concluded a contract of property insurance agency consignment
with other insurance company, print the same name as previous item, given that
the company’s premium saving account is kept different from the other account.
However, if an advanced report is sent to the company through a document, it is
possible to deposit premiums from multiple insurance companies to the same
premium saving account at the same time. In this case, print “property insurance
agency settlement” in the agency name column.

 

6. The types of savings that can be setup as premium saving account are
restricted to types set by the company. Also, in setting up the premium saving
account, make sure that there is no trouble with the premium balance set by
article 19.

 

7. The premium receipted by the agency and premium saving account belongs to the
company.

 

8. The company is able to withdraw savings in the premium saving account or
order the agency to withdraw them at anytime.

 

9. The agency cannot transfer or pledge the premium saving account.

10. Agency should not deposit any money other than premiums to the premium
saving account.

 

11. Agency is required to withdraw interests to the premiums accrued from the
premium saving account. The agency will acquire this withdrawn interest as its
income.

 

12. Agency should withdraw premium saving account except in the following cases.

 

 

(1)

Balance of premium due to article 19.

 

 

(2)

Returning premiums to the insurance contractor (however, up to the amount limit
set by the company).

 

4

--------------------------------------------------------------------------------




 

(3)

Saving as income, assuming that the interests have been withdrawn according to
article 19.

 

 

(4)

When ordered by the company

 

Article 19 (settlement of premiums)

 

When receipting premiums from the insurance contractor, the agency should follow
item 2 and balance them. Also, as regards to the deposits set by article 11, in
case of any changes in conditions of insurance contract or cancellation, it is
necessary to balance before the end of the following month.

 

2. The agency should get an agreement from the company in advance and balance
the premiums through one of the following methods described in the next items.
However, in the case of item 2, the company notifies the agency 7 days in
advance, and all or part of the premium can balanced in advance of due date.

 

(1) Method by balancing the whole premium to the company each time a premium is
receipt without delay.

 

3. With any of the balance methods mentioned above, despite the rules in the
previous items, the agency may pay the “agency commission deducted premium”
amount to the company.

 

4. If the agency itself balances premiums that have not been mentioned on the
company made statement and debit note of premium, it is necessary to submit a
bill with the self-balanced content written on it without delay.

 

5. For the premiums of insurance contract, which is subject to “immediate
premium transfer system” set by the company, the balance is made according to
item 2 (1), and the previous item 2 will be applied.

 

6. In case of any dishonored check or draft, or bankruptcy, beginning of civil
rehabilitation proceeding, beginning of company resolution or company renewal
proceeding, the agency should immediately balance the total amount of receipt
premiums to the company, without subtracting the agency commission regardless of
rules in item 3. It also applies when the agency receives seizure, provisional
seizure, provisional disposition, and court enforcement and that the execution
of this contract is certified to be difficult.

 

Article 21 (dealing with accidents covered by insurance)

 

When notified about an accident, make a report of the situation immediately to
the company.

 

2. In the case of accidents, the agency should not give its opinions on the
payment reasonability of the company and its amount to anyone, unless told by
the company.

 

5

--------------------------------------------------------------------------------




Article 22 (the persons engaged in insurance soliciting)

 

When the agency lets directors or employee for insurance soliciting, with the
company’s directions, make a report to the company in advance and the education
program for the persons engaged in insurance soliciting proceeds to completion.

 

2. The agency should not allow persons not engaged in insurance soliciting to
conclude a representation, invite to conclusion of insurance contract, explain
the contents of insurance commodity, receipt of premiums, issue premium receipts
or produce applications. Also, the agency should not print names other than the
persons engaged in insurance soliciting on the documents set by article 30.

 

3. In case of any change in persons engaged in insurance soliciting the agency
should report to the company without delay.

 

4. Agency will take full responsibility for the actions executed by the persons
engaged in insurance soliciting.

 

5. If there are any changes in persons engaged in insurance soliciting, report
to the company without delay.

 

Article 23 (Agency consignment contract for insurance against loss with other
insurance company)

 

When concluding an agency consignment contract for insurance against loss with
other insurance company, the agency needs to get an approval from the company in
advance.

 

2. If the agency cancels the consignment contract for insurance or gets
cancelled by the already consigned insurance companies, report to the company
without delay.

 

Article 24 (consignment of soliciting to other property insurance agency or
insurance intermediary, prohibition of consignment payment)

 

The agency should not conduct commission for insurance soliciting and pay the
commission, reward or take part in any other considerations against other
property insurance agency or insurance intermediary.

 

2. The agency should not receive commission for insurance soliciting and receive
commission, reward or any considerations from other property insurance agency or
insurance intermediary.

 

Article 25 (Prohibition of joint soliciting by agency and insurance
intermediary)

 

Agency should not commit joint soliciting with insurance intermediary.

 

6

--------------------------------------------------------------------------------




Article 26 (Prohibition of simultaneous operation with the insurance
intermediary)

 

Agency should not commit simultaneous operation with the insurance intermediary.

 

Article 27 (Prohibition of concurrent post of director/employee with the
insurance intermediary)

 

Agency should not have concurrent post of director/employee with the insurance
intermediary and vice versa.

 

Article 28 (Prohibition of rebate)

 

Agency, whether directly or indirectly, should not provide money and goods
equivalent to all or part of the consignment, premium discount, rebate, or any
other sorts of special profit against insurance contractor, policyholder, or the
persons concerned.

 

Article 29 (office equipments and goods)

 

Office equipment and goods such as premium receipt, account book, document,
application form, brochure, sign board, name card, apparatus, and bank book of
the premium saving account provided to the agency by the company are the
property of the company, and if there is any demand from the company, the agency
should return the office equipments and goods to the company without delay.
Also, the agency is not allowed to use the name of the company for purposes
other than commission business or commit any act using the relationship with the
company.

 

2. Office equipments and goods in the previous item include data provided by the
company such as customers’ information, and upon request by the company the
agency is required to return or delete these data without delay.

 

Article 30 (soliciting document and such)

 

When preparing a soliciting document, the agency is required to follow the
standards on its contents and usage methods set by the company.

 

2. Soliciting documents set by the previous item refers to those listed below
and those that are specifically for insurance soliciting or used to smoothen the
insurance soliciting, regardless of the type of medium.

 

 

(1)

Printed documents such as flier, brochure, direct mail and such

 

 

(2)

Publications such as newspaper, magazines and such

 

 

(3)

Posters, signboard and such

 

 

(4)

Transmission using telecommunication such as facsimile, PC and such

 

7

--------------------------------------------------------------------------------




 

(5)

Homepage using internet

 

 

(6)

Broadcasting through television, radio and such

 

 

(7)

Movies, slides, videos or illuminated news display

 

Article 31 (confidentiality and such)

 

The company or the agency should carefully administer and should not leak or
disclose information such as customer’s contract details, classified
information, and private information, known due to service against third
parties.

 

2. The company or the agency should not attempt insider trading for the self or
third party using the information on preceding articles, or use them for
purposes other than performing this contract.

 

3. The company and the agency should obey the duty in the preceding two articles
even after termination or cancellation of this contract.

 

Article 32 (prohibition of assignment of accounts receivable)

 

The agency should not assign, pledge against receivables such as remuneration
right, or claim right related to this contract as the result of commissioned
business.

 

Article 33 (minimum attainment criteria for agency service)

 

The company is able to set minimum attainment criteria the agency should attain.

 

Article 34 (compensation for loss)

 

If the company or the agency reveals loss to either-or due to the violation of
the contract rules, the company or the agency is responsible to recompense the
loss.

 

2. If the agency reveals loss against insurance contractor because of to
insurance soliciting, and the company recompenses the loss according to
insurance service law article 282, the company owns the indemnity of claim
against the agency.

 

3. Those that are in duty of compensation for loss or claim for compensation in
the preceding articles are not able to contract out even after the contract is
finished or cancelled.

 

Article 35 (actions against agency scandals)

 

If the agency violates the insurance service law or other laws, committed
actions that are not suitable for insurance soliciting, or violates any rules
related to work set by the company, the company is able to take actions against
those in charge.

 

8

--------------------------------------------------------------------------------




2. There are 5 types of actions based on previous article which are warning and
submission of written pledge, reduction of agency consignment for a fixed
period, devaluation of agency ranking, contract discharge, and abolition of
insurance agency registration. However, additions or changes to these are
possible.

 

Article 36 (Expiration and discharge of this contract)

 

This contract does not set any expiration. However, it will automatically
terminate for the cases listed below.

 

 

(1)

If the accident insurance agency registration has been cancelled

 

 

(2)

If there is a reason to invalidate the accident insurance agency registration
set by article 280 of the insurance service law.

 

 

(3)

If circumstances set in article 653 of civil law are met

 

2. For the cases below, the company will report through documents and the
contract will be cancelled.

 

 

(1)

If agency has been found for diversion/consumption of premiums, taking
unsuitable actions against accident insurance service, and others, with in 3
years of conclusion of the contract.

 

 

(2)

If agency falls under article 307 of the insurance service law, it is subject to
cancellation of insurance agency registration or suspension of business.

 

3. The agency and the company, upon agreement, are able to cancel all or part of
the contract.

 

4. In the cases below, the company is able to notify through documents and
cancel this contract whenever.

 

 

(1)

If the agency does not continue the commission business.

 

 

(2)

If the agency damages the profit of the insurance contractor illegitimately.

 

 

(3)

If the agency damages the credibility of the company or obstructs the company
business illegitimately.

 

 

(4)

If the agency violates the rules in this contract.

 

 

(5)

If there is a dishonor of bill or check, or bankruptcy, civil rehabilitation
proceedings, company liquidation, dissolution of company due to consolidation.

 

 

(6)

If the agency is under attachment, auxiliary attachment, compulsory execution,
and the conduction of the contract are certified to be difficult.

 

9

--------------------------------------------------------------------------------




 

(7)

If the relations of trust has become seriously impaired

 

 

(8)

If the attainment does not fulfill the attainment criteria set in article 33.

 

 

(9)

Other cases where an incidence causes the continuation of the business to be
difficult.

 

5. The agency or the company is able to cancel all or part of the contract by
notifying by a document 60 days in advance, regardless of the rules in the
previous items.

 

6. If the contract is finished or cancelled due to the preceding items, the
agency should immediately takeover the contract and work to the company or an
agency specified by the company, return the office equipment delivered from the
company back to the company as stated in article 29, and balance any pending
account without delay.

 

Article 37 (notification to the agency)

 

Agency will notify the company on the delivery location of the documents to the
company in advance.

 

2. If there is any change in the location notified in the previous item, notify
the company without delay.

 

3. The company, when notifying to the agency by documents, will notify against
the address previously notified to the company. However, if the document is
delayed or does not reach because no notification on address change has been
made, the document will be considered as arrival on time.

 

Article 38 (information system such as agency abolishment)

 

If agency registration has been cancelled due to unsuitable actions against
accident insurance service such as diversion/consumption of premiums, the
company might make a record on the information system regarding the agency and
the person in charge.

 

Article 39 (Building up collaborative relationship)

 

The agency and the company, through this contract, in order to build/sustain
beneficial collaborative relationship, should not provide any merchandise
against the contractor when switching over contracts between the company and the
agency.

 

Article 40 (Joint guarantor)

 

The guarantor will guarantee every liability that rises from this contract such
as premium balance liability, liability of compensation for loss, jointly with
the agency.

 

2. If the agency changes the joint guarantor, it should gain an approval from
the company in advance.

 

10

--------------------------------------------------------------------------------




3. If guarantor becomes a bankrupt person or is clearly recognized as not
creditworthiness, the agency should immediately notify the company and replace
the guarantor at the same time.

 

Page 11

 

Article 1

 

Due to conclusion of this contract, otherwise stated in other parts of this
contract, on the date of the contract conclusion, the already concluded
insurance agency consignment contract, and automobile liability insurance agency
consignment contract will lose its effects towards future.

 

Article 2

 

The beginning term of the agency commission payment based on this contract is
September 1st, 2002. The details are due to consignment rules separately
delivered from the company.

 

Article 3

 

On the date of conclusion of this contract, if there exists an old consignment
contract between the agency and the company, despite article 1, the agency
commission must be paid according to the old consignment contract until the
beginning term stated in the previous article.

 

Article 4

 

On the date of conclusion of this contract, if there is no old consignment
contract between the agency and the company, regarding the agency commission,
until the beginning term the agency consignment fee will be paid based on the
consignment rules separately delivered from the company.

 

Article 5

 

On the date of conclusion of this contract, based on the old consignment
contract between the agency and the company, if there is already a conclusion
with the company on “deed of medication of contract for accidents insurance
agency consignment contract”, the contract is agreed upon.

 

11

--------------------------------------------------------------------------------




Article 8

 

On this contract, as regards to surety, the following terms will be
interchanged.

 

(1) Insurance contract

consignment contract of guaranty and contract of guaranty

(2) Premiums

guarantee charge

(3) Assurance policy

guaranteed securities

(4) Conditions of insurance

guarantee clause and guarantee consignment clause

(5) Insurance contractor

guarantee assignor

(6) Assured person

collector of debts or person entitled

(7) Accidents

liability or commitment failure

(8) Insured event

liability or commitment failure

(9) Procedure for insurance claim

procedure for guarantee liabilities call of duty

(10) Liability

guarantee liabilities accountability

(12) Insurance money

guaranty money

 

Page 16

 

Article 12 (persons engaged in insurance soliciting)

 

If the agency lets its executives or employees for insurance soliciting, the
agency should gain an approval from the company in advance, and complete the
education criteria set by the company.

 

 

(3)

If any changes in the executives or employees engaged in insurance soliciting
occur, the agency should notify the company without delay.

 

 

(4)

If the agency installs a place specifically for insurance soliciting, and
execute insurance soliciting work there, the agency should gain an approval from
the company in advance. Also, any changes in the address or names of the place
should be notified to the company without delay.

 

Article 13 (Document for soliciting)

 

If the agency publishes a document for soliciting, the content/method should
follow what the company directs.

 

2. Also, the use of the published document requires an approval from the company
in advance.

 

3. Document for soliciting is defined as soliciting documents that are used for
newspaper ads, publications, advertising display, and methods such as
telecommunications, broadcasting, movies, and speeches are also included.

 

Article 15 (prohibition of collaborative soliciting between the agency and the
insurance broker)

 

The agency should not commit collaborative soliciting with the insurance broker.

 

12

--------------------------------------------------------------------------------




Article 16 (prohibition of simultaneous operation as an insurance broker)

 

The agency should not simultaneously operate as an insurance broker.

 

Article 17 (confidentiality)

 

The company or the agency should not leak any customer information or other
items.

 

Article 18 (prohibition of assignment of accounts receivable)

 

The agency should not dispose any pledge or transfer for any remuneration right
against the company, other claim of right, receivables produced against the
company, as the result of commissioned business.

 

Article 19 (compensation for loss)

 

If the agency creates a loss against the company due to violating the rules on
this contract, and if the agency is responsible for the compensation for loss in
the eye of the law, the agency must compensate for the loss.

 

2. If the company creates a loss against the agency due to violating the rules
on this contract, and if the company is responsible for the compensation for
loss in the eye of the law, the company must compensate for the loss.

 

Article 20 (Expiration and cancellation of the contract)

 

This contract is of indefinite duration. However, in the follow cases, the
contract will automatically terminate.

 

 

(1)

If the accident insurance agency registration has been cancelled

 

 

(2)

If there is a reason to cancel the insurance agency registration according to
article 280 of the insurance service law

 

 

(3)

If any condition in article 653 of the civil law is met

 

2. The agency and the company, upon the agreement, are able to cancel the
contract.

 

3. Regardless of the rules in the preceding items, the agency or the company is
able to cancel the contract through a 60 days advance notice.

 

4. In the following cases, the company is able to notify through document and
cancel the contract whenever.

 

13

--------------------------------------------------------------------------------




 

(1)

If agency has been found of diversion/consumption of premiums, taking unsuitable
actions against accident insurance service, and rejected the registration of the
insurance agency set by article 279 of insurance service law, with in 3 years of
conclusion of the contract.

 

 

(2)

If the agency does not continue the commission business.

 

 

(3)

If the agency damages the profit of the insurance contractor illegitimately.

 

 

(4)

If the agency damages the credibility of the company or obstructs the company
business illegitimately.

 

 

(5)

If the agency violates the rules in this contract.

 

 

(6)

If there is a dishonor of bill or check, or bankruptcy, civil rehabilitation
proceedings, company liquidation, dissolution of company due to consolidation.

 

 

(7)

If the agency is under attachment, auxiliary attachment, compulsory execution,
and the conduction of the contract are certified to be difficult.

 

 

(8)

If the relations of trust has become seriously impaired

 

 

(9)

If the attainment does not fulfill the attainment criteria set in article 33.

 

(10) Other cases where an incidence causes the continuation of the business to
be difficult.

 

5. If the contract is finished or cancelled due to the preceding items, the
agency should immediately takeover the contract and work to the company or an
agency specified by the company, return the office equipment delivered from the
company back to the company as stated in article 10, and balance any pending
account without delay.

 

Article 21 (information system such as agency abolishment)

 

If agency registration has been cancelled due to unsuitable actions against
accident insurance service such as diversion/consumption of premiums, the
company might make a record on the information system regarding the agency and
the person in charge.

 

Article 22 (Guarantor)

 

The guarantor will jointly guarantee liability that rises from this contract
with the agency.

 

2. If the agency changes the joint guarantor, it should gain an approval from
the company in advance.

 

3. If guarantor becomes a bankrupt person or is clearly recognized as not
creditworthiness, the agency should immediately notify the company and replace
the guarantor at the same time.

 

14

--------------------------------------------------------------------------------




Page 19

 

Note for management of duty changes in automobile liability insurance

 

American Home Assurance Company and its agency are to exchange this note having
agreed upon the adhesive terms and conditions below.

 

Article 1

 

In the cases below, the agency is able to manage duty changes.

 

 

(1)

In the case of changes in car number only

 

 

(2)

In the case of changes in base of car usage

 

 

(3)

In the case of changes in types of vehicle and application

 

 

(4)

In the case of changes in owner names

 

 

(5)

In the case of changes in address, family name

 

 

(6)

In the case of vehicle replacement

 

Article 2

 

The agency should only use the “seal of approval of change” for the cases in the
previous article, and should not loan it or use it for any other purposes. Also,
this must be kept in a secure place.

 

Article 3

 

The agency cannot handle changes for insurance contract it has not handled.

 

Article 4

 

Cancellation of this note due to items 1, 2 and 3 will lose its effects towards
future.

 

Page 20

 

Clause of special policy conditions for automobile liability insurance agency
consignment contract

 

The automobile liability insurance agency consignment contract between American
Home Assurance Company and the agency is shown below.

 

15

--------------------------------------------------------------------------------




Article 1 (range of service of special policy agency)

 

Special policy agency refers to an agency that has agreed on this clause of
special policy.

 

2. If the agency concludes an automobile liability insurance contract according
to this clause of special policy and receipt premiums from the insurance
contractor, fill in the necessary items in the liability insurance application,
seal with “automobile liability insurance premiums” seal and deliver the
liability insurance certification to the insurance contractor.

 

Article 2 (loan of premiums receipt seal)

 

If the agency exchanges this clause of special policy with the company, the
company will loan the premiums receipt seal to the agency.

 

Article 3 (usage and management of premiums receipt seal)

 

The agency will only use the premiums receipt seal loaned from the company for
sealing the necessary columns in applications.

 

2. The agency should not use the premiums receipt seal for uses other than the
cases in the previous article, or loan it to third parties, and should keep it
in a secure place.

 

3. If the premiums receipt seal becomes damaged, stained, lost, or stolen, the
agency should immediately notify the company and follow the orders.

 

Article 4 (usage, entry of liability insurance certification)

 

If the agency delivers liability insurance certification according to article 1,
print the date after the approval of the liability insurance certification
application and should not print the date before the approval.

 

2. The agency should use the liability insurance certification in numeric order
printed on every sheet of page.

 

Article 5 (printing and safekeeping of premiums spreadsheet)

 

If liability insurance contract is concluded, the agency should report the
contract content to the company with the liability insurance contract
application, liability insurance contract advice of credit, without delay and
transfer the premiums to the company.

 

Page 21

 

2. The transfer service fee for transferring the premiums to the company is paid
by the company, regardless of article 6 item 2 of the consigned contract.

 

16

--------------------------------------------------------------------------------




Article 7 (validity-date and replacement of form)

 

The validity-date of a form is 3 months from the delivery from the company.

 

2. After the validity-date or the form becomes used, the agency has to return
them to the company. In this case, the unused form should also be returned to
the company.

 

Article 8 (Expiration and discharge of special policy)

 

This special policy does not set any expiration. However, it will automatically
terminate for the cases listed below.

 

 

(1)

If the accident insurance agency registration has been cancelled

 

 

(2)

If there is a reason to invalidate the accident insurance agency registration
set by article 280 of the insurance service law.

 

 

(3)

If circumstances set in article 653 of civil law are met

 

2. The agency and the company, upon agreement, are able to cancel all or part of
the special policy.

 

3. Regardless of the rules in the preceding items, the agency or the company is
able to cancel the special policy through a 60 days advance notice.

 

4. For the cases below, the company will report through documents and the
special policy will be cancelled.

 

(5)

If agency has been found of diversion/consumption of premiums, taking unsuitable
actions against accident insurance service, and others, with in 3 years of
conclusion of the special policy.

 

 

(6)

If agency falls under article 307 of the insurance service law, it is subject to
cancellation of insurance agency registration or suspension of business.

 

4. In the cases below, the company is able to notify through documents and
cancel this special policy whenever.

 

 

(1)

If the agency does not continue the commission business.

 

 

(2)

If the agency damages the profit of the insurance contractor illegitimately.

 

 

(3)

If the agency damages the credibility of the company or obstructs the company
business illegitimately.

 

 

(4)

If the agency violates the rules in this special policy.

 

17

--------------------------------------------------------------------------------




 

(5)

If there is a dishonor of bill or check, or bankruptcy, civil rehabilitation
proceedings, company liquidation, dissolution of company due to consolidation.

 

 

(6)

If the agency is under attachment, auxiliary attachment, compulsory execution,
and the conduction of the special policy are certified to be difficult.

 

 

(7)

If the relations of trust has become seriously impaired

 

 

(8)

If the attainment does not fulfill the attainment criteria set in article 33.

 

 

(9)

Other cases where an incidence causes the continuation of the business to be
difficult.

 

5. Cancellation of this note due to items 3 and 4 will lose its effects towards
future.

 

6. If the special policy is finished or cancelled due to the preceding items,
the agency should immediately takeover the work to the company or an agency
specified by the company, return the loaned premiums receipt seal delivered from
the company back to the company, and balance any pending account without delay.

 

Article 9 (guarantor)

 

The guarantor will jointly guarantee liability that rises from this special
policy with the agency.

 

18

--------------------------------------------------------------------------------




This contract is signed between:

 

American Home Agency Company

 

Address:

1-2-4, Tokyo

Representative: Mr. Ueno

 

Agent:

 

IA Partners K.K.

 

Address:

Nishi-Shinjuku Showa Bldg. B11F 1-13-12, Nishi-Shinjuku, Shinjuku-key, Tokyo

 

K.K. Global Hotline

Representative Director Hideki Anan

 

Joint Guarantor

 

Address:

3-13-10, Shibuyaku, Yoyogi, Tokyo

 

Name:

Hideki Anan

 

19

--------------------------------------------------------------------------------